Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Annual Report ofFormulaWon, Inc. (the “Company”) on Form 10-K for theyear endingDecember 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,Fitra Iriani, Chief Executive Officer and Chief Financial Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the
